IN THE SUPREME COURT OF THE STATE OF NEVADA


                   JONATHAN FURLOW,                                        No. 85563
                                   Appellant,
                                      VS.                                    FILE
                   BRIANA PRICE,
                                            Respondent.                      DEC 1 3 2022



                                        ORDER DISMISSING APPEAL

                               Cause appearing, appellant's motion for a voluntary dismissal
                   of this appeal is granted to the following extent. This appeal is dismissed.
                   NRAP 42(b).
                               It is so ORDERED.


                                                             CLERK OF THE SUPREME COURT
                                                             ELIZABETH A. BRO

                                                             BY:


                   cc:   Chief Judge, The Eighth Judicial District Court
                         Hon. Kathy A. Hardcastle, Senior Judge
                         Blatnik Law, LLC
                         Briana Price
                         Eighth District Court Clerk




 SUPREME COURT
       OF
     NEVADA


CLERWS ORDER

 CO) 1,747 coagp
                                                                             22-36)101QC